Chambers, J.
(dissenting) — Regrettably, the majority has confused an element of duty with an element of damages. In analyzing damages, the majority has confused indefinite employment with day to day employment. The majority has announced a new rule of law based upon a new analytical approach which dramatically departs from our prior jurisprudence.
To analyze this case, it is important to remember Bobby Ford’s theory is grounded in breach of contract, and not tort. Although the most common employment contract is a negotiated collective bargaining agreement, this Court has *159long recognized that other types of agreements and countervailing public policies can effectively modify an at-will employment relationship and, if breached, give rise to actual damages. A brief discussion of our jurisprudence is essential to any analysis.
The seminal case is Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 685 P.2d 1081 (1984). Thompson, an at-will employee, was a divisional comptroller for St. Regis. After 17 years he was asked to resign; the only reason given was that he had “ ‘stepped on somebody’s toes.’ ” Thompson, 102 Wn.2d at 221. The next day, he was awarded a $10,000 performance bonus for his last year’s performance. Id. Thompson sued St. Regis for wrongful discharge and breach of contract, and the employer successfully moved for summary judgment on the basis of the at-will employment doctrine. Thompson argued on appeal the at-will employment relationship between him and his employer had been modified by the St. Regis employee Policy and Procedure Guide, which promised that termination from employment “ ‘will be processed in a manner which will at all times be fair, reasonable and just.’ ” Thompson, 102 Wn.2d at 222. This Court found the language of the policy manual compelling and unanimously reversed the trial court, concluding that when an employer chooses to establish personnel policies or practices, and makes them known to its employees, the employment relationship is enhanced and is no longer merely at-will. The employer secures a more orderly, cooperative, and loyal work force by giving the employee the peace of mind associated with the security of reliance on published policies. To prevent the inequity of allowing the employer to enjoy the benefits of its own promise without the burdens, we held:
if an employer, for whatever reason, creates an atmosphere of job security and fair treatment with promises of specific treatment in specific situations and an employee is induced thereby to remain on the job and not actively seek other employment, those promises are enforceable components of the employment relationship.
*160Thompson, 102 Wn.2d at 230. While we did not reach the question of damages, clearly we were not willing to treat St. Regis’s promise as illusory. Refusing to grant meaningful damages would undercut the clear mandate of Thompson.
Whether termination from an apparent at-will employment relationship could give rise to a breach of contract action was considered again in Gaglidari v. Denny’s Restaurants, Inc., 117 Wn.2d 426, 815 P.2d 1362 (1991). Denny’s summarily fired Gaglidari, a bartender. Gaglidari had been hired as an at-will employee in 1979, and received an employee handbook. She acknowledged receipt and agreed in writing to abide by the rules of the handbook. Seven years later, Gaglidari was given an alcoholic beverage handbook. Under both handbooks, fighting was grounds for immediate dismissal. The handbooks also provided for pretermination review by a specific company executive based upon the employee’s length of service. In 1987, while off duty, Gaglidari went to the restaurant lounge where she worked. While she was helping a fellow bartender close the lounge, a customer hit her in the face. What happened next is unclear, but Gaglidari claims she went to the floor and did not actively participate in any altercation. The customer clearly suffered injury; he had to be taken to the hospital for treatment and Gaglidari was summarily dismissed. She brought suit and was awarded $55,000 in economic damages, $75,000 in noneconomic damages, and $8,000 in attorney fees under RCW 49.48.030. Denny’s sought review, and we affirmed in part.
We concluded as a matter of law that the handbook formed an enforceable contract between Denny’s and Gaglidari: *161Gaglidari, 117 Wn.2d at 435. We also concluded that, while the company was entitled to dismiss Gaglidari if its belief she was fighting was well founded, it was not entitled under the contract to dismiss her summarily, but was instead required to follow the specified pretermination procedures. We remanded for a determination of whether the company breached its contract. Again, we were not willing to treat the contract as illusory there, even though it was in the larger context of at-will employment. We implicitly approved loss of wages as an appropriate measure of damages if the contract were breached.
*160Defendant extended an offer by providing the handbook and training plaintiff on alcoholic beverage service in accordance with the requirements contained in the handbook. Plaintiff accepted the offer by signing for the handbook and participating in the training. The consideration was plaintiff’s continuation of her employment.
*161Future lost wages as a measure of damages for a breach of contract in an at-will employment relationship was considered and refined in Kohn v. Georgia-Pacific Corp., 69 Wn. App. 709, 850 P.2d 517, review denied, 122 Wn.2d 1010 (1993). Kohn, an at-will employee, brought suit against her employer for breach of the medical leave policy and prevailed, receiving $41,588 in past damages and $130,000 in future damages. Kohn had taken an approved medical leave in compliance with the company’s operating policy manual which specifically provided:
“When a leave is taken in accordance with these conditions and the employee furnishes the company with a licensed physician’s statement that the employee is medically able to return to work as of a stated date, the company will, within a reasonable time period, reinstate the employee in the same job if it still exists and is available, or an available job of like status and pay for which the employee is qualified without loss of continuous service credit.”
Kohn, 69 Wn. App. at 713-14. However, when Kohn sought to return from medical leave, she found her job had been eliminated, and she was not offered other available positions for which she may have been qualified.
Georgia-Pacific, like Trendwest Resorts, Inc., argued that Kohn was merely an at-will employee and could be dismissed for any reason or no reason at all. Kohn countered that there had been a breach of contract and that the breach of contract could be determined as a matter of law. *162The Kohn court concluded that the existence of a contract and the breach thereof was a question of fact for the jury. Kohn, 69 Wn. App. at 719; accord Swanson v. Liquid Air Corp., 118 Wn.2d 512, 826 P.2d 664 (1992). Georgia-Pacific further argued, as does Trendwest here, that because Kohn’s employment was at-will, there should be no claim for future damages. The Kohn court, noting evidence the employees hired for the positions Kohn sought were still employed by Georgia-Pacific, concluded past and future damages were properjury questions. Kohn, 69 Wn. App. at 725-26. That court treated at-will employment as just another factor in determining whether damages were reasonably foreseeable. We denied review of Kohn, but its reasoning is sound.
An at-will employment contract is not a contract to work from day to day, but a contract for employment for an indefinite period of time. Lasser v. Grunbaum Bros. Furniture Co., 46 Wn.2d 408, 410, 281 P.2d 832 (1955); Davidson v. Mackall-Paine Veneer Co., 149 Wash. 685, 688, 271 P. 878 (1928). Ford had such a contract. The mere fact that Ford’s employment was putatively at-will does not make the damages he suffered for breach of contract unduly speculative or illusory. Calculating front pay in an at-will employment contract case is no more inherently speculative than calculating a plaintiff’s disappointed expectancy in any breach of contract case. See Hadley v. Baxendale, 9 Ex. 341, 354, 156 Eng. Rep. 145, 151 (1854) (calculating contract damages as those which “may fairly and reasonably be considered either arising naturally, i.e., according to the usual course of things, from [the] breach of contract itself, or such as may reasonably be supposed to have been in the contemplation of both parties, at the time they made the contract, as the probable result of the breach of it.”).
The Court of Appeals considered a similar issue in Lords v. Northern Automotive Corp., 75 Wn. App. 589, 881 P.2d 256 (1994), overruled on other grounds by Mackay v. Acorn Custom Cabinetry, Inc., 127 Wn.2d 302, 308, 898 P.2d 284 (1995). While Lords mostly concerned a disability discrimi*163nation case in an at-will employment setting, the court specifically held that “[flront pay should be awarded ‘for a reasonably certain period of time that does not exceed the likely duration of the terminated employment.’ ” Lords, 75 Wn. App. at 605 (quoting Hayes v. Trulock, 51 Wn. App. 795, 802, 755 P.2d 830 (1988) (citing Smith v. Atlas Offshore Boat Serv., Inc., 552 F. Supp. 128, 130 (S.D. Miss. 1982))). The Court of Appeals specifically rejected the trial court’s arbitrary limit of five years, and remanded the case for a new trial on economic damages, correctly concluding: “[flront pay, as well as back pay, is a consideration for the jury.” Lords, 75 Wn. App. at 607. The same principle should apply here.
Our jurisprudence is clear. Washington law recognizes the existence of a meaningful remedy for those who are wrongfully terminated from employment, whether their claims are grounded in tort, accord Hayes, 51 Wn. App. at 802; Albemarle Paper Co. v. Moody, 422 U.S. 405, 421, 95 S. Ct. 2362, 45 L. Ed. 2d 280 (1975), or breach of contract, cf. Gaglidari, 117 Wn.2d 426; Lords, 75 Wn. App. at 605; Kohn, 69 Wn. App. at 725-26. At-will employment is a contract to work indefinitely—not day to day Thompson, 102 Wn.2d at 227; Lasser, 46 Wn.2d at 410; Davidson, 149 Wash. at 688. Once breach of contract is established, the mere fact an employer could have fired the employee without liability the next day or under some other circumstance not amounting to breach of contract does not render the actual breach of contract null or render a claim for lost wages speculative. Accord Mason v. Mortgage Am., Inc., 114 Wn.2d 842, 849, 792 P.2d 142 (1990); Lincor Contractors, Ltd. v. Hyskell, 39 Wn. App. 317, 320, 692 P.2d 903 (1984).
Inexplicably, the majority concludes:
We hold lost earnings cannot measure damages for the breach of an employment at-will contract because the parties to such a contract do not bargain for future earnings. By its very nature, at-will employment precludes an expectation of future earnings.
*164Majority at 157. This is a regrettable departure from our prior jurisprudence. The majority cites only one Washington case for support, a Court of Appeals opinion, Bakotich v. Swanson, 91 Wn. App. 311, 957 P.2d 275 (1998), which the majority acknowledges was decided for the wrong reasons. The Bakotich court grounded its decision on the theory that lost wages, as an element of damages in an at-will employment relationship, is too speculative—an analysis that the majority concedes is simply wrong. Majority at 156-57.
There is no logical reason to provide a remedy that includes meaningful damages for at-will employees who are terminated in violation of statute or public policy, but to provide only a remedy without meaningful relief to the same employees who are terminated in violation of a proven contract. I therefore propose a different analytical approach to Ford’s claim against Trendwest. First, the trier of fact should determine whether a contract was created modifying the at-will employment relationship; second, if a contract was created, whether it was breached; and third, the measure of any damages. All of these issues should be finally determined by the trier of fact.
The jury was, appropriately, asked if there was a contract, and whether that contract was breached by Trendwest. See Jury Instruction 13.6 Ford presented evidence, and the jury found, that Trendwest had offered to *165hold his job open while Ford participated in the Employee Assistance Program, and to return him to work upon successful completion of the program. These facts are strikingly similar to the facts in Kohn, where the employee was promised a job of like status and pay upon her return from medical leave. Further, the jury was instructed that Ford had the burden to prove actual damages attributable to that breach of contract. See Jury Instruction 14.* *****7 Ford was required to prove future damages with reasonable certainty. See Jury Instruction 15.8
In Ford’s first year as an Upgrades sales representative, he earned about $80,000. Br. of Resp’t at 6. Online sales representatives, by contrast, made about half that. Ford presented evidence of the contract in the form of a letter from the Director of Staff Services at Trendwest to Ford, which said in part: “[u]pon successful completion of the Employment Assistance Program, you will be allowed to return to a position equal to that which you held.” Clerk’s Papers at 100,006. The jury found this compelling and awarded Ford $235,000 in damages. The trial court granted Ford $90,000 in attorney fees and $1,215 in costs. We should affirm.
*166Reading our cases together, it is clear that Washington law recognizes that wrongful discharge, whether it sounds in tort or contract, gives rise to a cause of action and to meaningful damages. Bobby Ford pleaded and proved a violation of a contract. His damages should properly be entrusted to the jury to determine. Therefore, I would affirm the Court of Appeals.
Sanders and Ireland, JJ., concur with Chambers, J.
Reconsideration denied May 23, 2002.

 “The plaintiff Bobby Ford has the burden of proving each of the following propositions on the plaintiff’s breach of contract claim:
“(1) Trendwest entered into a contract with Bobby Ford;
“(2) The terms of the contract included any one of the following promises:
“a. to hold his job or position open while Ford participated in the EAP program;
“b. to return him to work upon successful completion of the program; and
“c. to return him to work during outpatient treatment.
“(3) Trendwest Resorts breached the contract in one or more of the following ways:
“a. by not holding his job or position in Upgrade sales open while Ford participated in the EAP program; or
“b.by telling him Trendwest would not return him to his Upgrades position upon successful completion of the program; or
“c. by not returning him to work during outpatient treatment.
*165“(4) The plaintiff Bobby Ford was not in material breach of the contract, or that he had performed or offered to perform his obligations under the contract;
“(5) That plaintiff was damaged as a result of defendant’s breach.
“If you find from your consideration of all the evidence that any of these propositions has not been proved, your verdict should be for the defendant Trendwest. On the other hand, if each of these propositions has been proved, then you must consider the affirmative defenses claimed by defendant Trendwest.” Clerk’s Papers (CP) at 543-44.


 “In order to recover actual damages, the plaintiff has the burden of proving that the defendant breached a contract with him, and that plaintiff incurred actual economic damages as a result of the defendant’s breach, and the amount of those damages.” CP at 545.


 “With regard to plaintiff’s breach of contract claim, in your determination of damages you are to use the following measure of damages, in the amounts proven by the plaintiff:
Plaintiff would be entitled to recover future lost wages for such period of time as he is able to prove with reasonable certainty is attributable to the breach.” CP at 547.